Citation Nr: 0032064	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of flexor tendon rupture of the right index finger, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated as 10 percent disabling.

3.  Entitlement to an extension of a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
beyond May 31, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
September 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran was afforded a hearing before a local hearing 
officer at the RO in October 1999.  


REMAND

The veteran essentially contends that he should be entitled 
to a disability rating for both his service-connected right 
index finger and right carpal tunnel syndrome disabilities in 
excess to which is currently assigned.  Specifically, as 
shown as part of a statement submitted by the veteran's 
accredited representative dated in July 2000, and noted to be 
in lieu of a VA Form 646, it is alleged that the veteran's 
complaints of recurrent swelling, numbness, and shooting pain 
extending into his wrist and forearm result in increased 
fatigability and overall loss of coordination and strength in 
his right upper extremity.  Concerning his service-connected 
right carpal tunnel syndrome disability, as also shown as 
part of the above-mentioned July 2000 statement, it is 
asserted that the veteran suffers from increased symptoms 
which warrant the assignment of a 30 percent rating based 
upon findings of moderate symptomatology.  The veteran also 
asserts that following his February 1998 right carpal tunnel 
syndrome release surgery he was unable to return to work on 
the projected work return date in May 1998, and, as such, 
should be entitled to additional convalescence benefits 
through June 30, 1998.  

The Board notes that VA has a duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (2000); Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Review of the most recent report of VA medical examination, 
dated in June 1999, does not appear to indicate that the VA 
examiner had the veteran's claims file at the time of the 
examination.  The Board notes that such a medical examination 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green, supra at 124 (1991); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes").  In Crawford v. Brown, 5 Vet. App. 
33, 36 (1993), in which the claimant sought an increased 
rating for a service-connected psychiatric disability and was 
examined by a VA physician who did not review the claimant's 
prior medical records, the United States Court of Appeals for 
Veterans Claims (Court) concluded that the evidence before 
the Board was "inadequate" and remanded the case with 
instruction to conduct a new examination "which takes into 
account the records of prior medical treatment, so that the 
evaluation of the veteran's disability will be a fully 
informed one."  Review of medical history was significant in 
this increased rating case so that the current state of the 
conditions could be viewed in the context of the progression 
of the disabilities at earlier stages.  See VAOPGCPREC 20-95 
(July 14, 1995).  Additionally, review of the above-mentioned 
June 1999 VA examination shows that the veteran was examined 
by a registered nurse, and not by a physician.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995) that it is improper to assign a particular disability 
rating where an examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss on use or due to flare-ups.  In addition, the 
Court has stated that 38 C.F.R. § 4.45 (2000) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca, supra, at 207.  As such, an 
orthopedic medical examination, to be conducted by a medical 
doctor, would help to clarify the record and assure that all 
symptomatology which results from the veteran's service-
connected right index finger and right carpal tunnel syndrome 
residuals is properly considered in determining the increased 
rating issues at hand.  In view of these facts, and in 
consideration of the veteran's current complaints associated 
with the service-connected disabilities at issue, the Board 
finds that another examination would be of assistance in this 
case.  See Littke, supra.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, supra, at 206.  However, any such functional loss 
must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2000).  

In addition, the Board notes that evidence of record shows 
that the veteran underwent right carpal tunnel release 
surgery at a VA medical facility located in "Martinez" on 
February 28, 1998.  While a review of the record shows that 
the RO has attempted to obtain records associated with this 
procedure, review of the claims file does not reveal that 
these attempts have been successful.  The Board points out 
that any VA medical records are deemed to be constructively 
of record in proceedings before the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  These records, as well as 
records reflecting any other VA treatment provided to the 
veteran which has not been associated with the evidence of 
record, should therefore be obtained prior to further review 
of these claims.  In this regard, it is noted that the 
veteran testified in October 1999 before a local VA hearing 
officer that he had been treated since 1999 at the VA medical 
facility located in Oakland, California.  

Concerning the veteran's claim for additional benefits 
pursuant to 38 C.F.R. § 4.30 (2000), the Board notes that in 
the course of the veteran's hearing at the RO in October 1999 
he testified that while he informed his employer that he was 
ready to return to work in May 1998, his employer told him 
that he had not been cleared to return to work by the 
physician who had performed the February 1998 surgical 
procedure at the VA medical facility in Martinez.  The 
veteran added that he could get a statement from his employer 
as to the date in which he actually returned to work, and the 
hearing officer stated that a decision would be made after 
this report from the veteran's employer as to the date the 
veteran returned to work was received.  Review of the record 
does not reveal that the veteran has furnished a statement to 
the RO from his employer.  The Board finds that, in light of 
the additional evidentiary development necessitated in this 
instance, the veteran should be afforded another opportunity 
to supply VA with the statement from his employer as to the 
date he in fact returned to work following his February 1998 
surgical procedure.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
identify all sources of recent treatment 
received for his service-connected right 
index finger and right carpal tunnel 
syndrome disabilities, and to furnish 
signed authorizations for release to the 
VA of all private medical records he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  All records 
obtained should be added to the claims 
folder.  The veteran should be informed 
that he has a right to present any 
additional evidence or argument while the 
case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
from the Oakland, California VA medical 
facility from January 1999 to the 
present.  In addition, the RO should 
again attempt to obtain all VA medical 
records (including operative reports, 
nurse's notes, and discharge summaries) 
concerning the veteran's February 28, 
1998 right carpal tunnel syndrome release 
procedure accomplished at the VA medical 
facility located in Martinez.  All 
records obtained should be added to the 
claims folder.  In the event that these 
records can not be so obtained, the RO 
must provide an explanation to the 
veteran as to the reasons why the 
requested records were not associated 
with the record. 

3.  The RO should request from the 
claimant that he supply VA with a 
statement from his employer as to 1)  the 
date in which he returned to work 
following his February 1998 right carpal 
tunnel syndrome surgical procedure, and 
2) the reason, if any, that the veteran 
was not permitted to return to work in 
May 1998.  The veteran should be informed 
that such information may provide 
positive evidence in support of his 
temporary total convalescent claim.  

4.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's 
service-connected right index finger 
disability.  All indicated studies, 
including X-rays, as well as other 
diagnostic tests, if warranted, should be 
performed, and all findings should be set 
forth in detail.  The claims file and a 
copy of this REMAND must be made 
available to the examiner prior to the 
requested examination.  The veteran's 
right index finger should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of the index finger.  Additionally, the 
examiner should be requested to determine 
any weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
right index finger disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  See 
DeLuca, supra.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the right index finger is used 
repeatedly over a period of time.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  All findings should be 
thereafter associated with the veteran's 
claims folder.  

5.  The veteran should also be examined 
by a VA neurologist to determine the 
severity of the service-connected right 
carpal tunnel syndrome disability.  The 
examination should include an evaluation 
of functional impairment based on pain, 
use and flare-up as set forth in DeLuca, 
supra.  The claims folder and a copy of 
this Remand should be furnished to the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  It is also 
requested that the neurologist render an 
opinion as to whether the level of 
disability of the veteran's service-
connected right carpal tunnel disability 
is most accurately described as "Mild," 
"Moderate, " or "Severe."  The 
rationale for any opinion expressed 
should be included in the examination 
report.  All findings should be 
thereafter associated with the veteran's 
claims folder.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issues 
concerning entitlement to increased 
ratings as indicated on the title page of 
this decision, to include consideration of 
the provisions set out in 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a Diagnostic 
Codes 5309, 5225, and 8515 (2000).  See 
also DeLuca, supra.  

The RO should also readjudicate the issue 
of entitlement to an extension of a 
temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 beyond 
May 31, 1998.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



